Bakewell, J.,
delivered the opinion of the court.
This cause was originally tried before a justice of the-peace, where judgment was given for plaintiff. On appeal-to the Circuit Court the case was tried anew and judgment rendered for plaintiff at special term, but, on appeal to general term, the judgment of special term was reversed, and plaintiff appeals to this court from the judgment of the-Circuit Court at general term, reversing and remanding the-cause.
The following paper was filed in the justice’s court nothing else was filed prior to the issue of summons in the-cause:
“ St. Louis, June 30, 1871.
“ Mr. Brown : Please pay to Mr. Samuel St. Clair the-$160 on that account what you owe me.
“George A. Lutz.”
The paper was indorsed!
“ Pay to Wilson Bros. & Co. on account of Samuel St. Clair.”
*135“ Pay E. W. Pattison, for collection, on account. Wilson Brothers.”
It appears from the evidence that Lutz ordered a carload of staves from Brown, and either paid him $160 on account, leaving a balance of $57 due after the receijit of the staves, or took the staves in satisfaction of a debt of $160 due from Brown and Lutz. St. Clair subsequently claimed that the staves were his, whereupon Lutz paid St. Clair the balance of $57, and gave him the paper set forth above, for the purpose, as St. Clair said, of enabling St. Clair to settle with Brown. On taking the paper, St. Clair told Lutz that, if Brown did not pay him, he should come back upon Lutz. Brown is insolvent and a non-resident, and refused to pay. There was also evidence tending to show that Brown owed Lutz $160, and sent the staves to pay the debt. A motion to dismiss the suit because there was no cause of action, or statement, filed, was overruled.
This suit is not founded on an account, nor on the instrument of writing filed with the justice. The statute is imperative that, under such circumstances, a statement of facts constituting the cause of action shall be filed with the justice before any process shall be issued. The statement need not be formal, and is sufficient if it advise the other party of the nature of the claim, and is sufficiently specific to be a bar to another action. But some statement must be filed, and, unless we regard the paper sued on as the foundation of this suit, nothing whatever was filed to show defendant for what he was sued. The paper sued on was no cause of action, unless we regard it as a bill of exchange, which it was not; and, if it be regarded as a bill of exchange, no steps had been taken to hold Lutz, the drawer and defendant, and he was not liable upon it.
The judgment of general term, reversing the judgment of special term, is affirmed and the cause remanded.
The other judges concur.